DETAILED ACTION
 Claims 1-19 are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Greg Turocy on 04/26/2022.
The application has been amended as follows:
Title: “-- ARTIFICIAL INTELLIGENCE TRAINING METHOD FOR A TARGET MODEL BASED ON THE LABEL MATRIX –"
1.	(Currently Amended) A data processing method, comprising: 
sensing, via at least one sensor, target information of a target device; 
receiving and processing, via an electronic device, the target information of the sensor to form feature information; 
processing, via the electronic device, the feature information into a label matrix, and establishing, via an artificial intelligence training method, a target model based on the label matrix, wherein the electronic device labels the feature information according to a cumulative method and a principal component analysis method, the cumulative method converts the feature information before accumulation into a cumulative feature after accumulation, and the label matrix is obtained by calculating the cumulative feature after accumulation according to the principal component analysis method and a min-max normalization method; and
after the electronic device captures real-time information of the target device, predicting, via the target model, a life limit of the target device, wherein a content of the target information is corresponding to a content of the real-time information. 
2.	(canceled) 
3.	(canceled) 
4.	(canceled) 
5.	The data processing method of claim 1, wherein the feature information includes data of the target device at a working stage, without including data of the target device when a machine is at an idling stage, a maintenance stage and/or a shutdown stage and has no load. 
6.	(Currently Amended) The data processing method of claim 1, wherein the sensor is an acceleration sensor connected to the target device. 
7.	The data processing method of claim 1, wherein the target device is a vacuum pump in communication with a working chamber of a semiconductor wafer fabrication process. 
8.	The data processing method of claim 1, wherein the target model is a deep learning model constituted by a neural network calculation mechanism. 
9.	The data processing method of claim 1, wherein the real-time information is processed by the electronic device and input to the target model, and the electronic device obtains predicted information of a life limit of the target device. 
10.	(Currently Amended) A data processing system, comprising: 
a sensor configured for sensing target information of a target device; 
a receiver communicatively connected to the sensor and configured for receiving and processing the target information to form feature information; 
a label processor communicatively connected to the receiver and configured for processing the feature information into a label matrix, wherein a target model is established by an artificial intelligence training method based on the label matrix, and wherein the label processor processes the feature information by using a cumulative method and a principal component analysis method, the cumulative method converts the feature information before accumulation into a cumulative feature after accumulation, and the label processor obtains the label matrix by calculating the cumulative feature after accumulation according to the principal component analysis method and a min-max normalization method; and
a predictor communicatively connected to the receiver and the label processor and configured for predicting a life limit of the target device via the target model after real-time information of the target device is captured, wherein a content of the target information is corresponding to a content of the real-time information. 
11.	(canceled) 
12.	(canceled) 
13.	(canceled) 
14.	The data processing system of claim 10, wherein the feature information includes data of the target device at a working stage, without including data of the target device when a machine is at an idling stage, a maintenance stage and/or a shutdown stage and has no load. 
15.	(Currently Amended) The data processing system of claim 10, wherein the sensor is an acceleration sensor connected to the target device. 
16.	The data processing system of claim 10, wherein the target device is a vacuum pump in communication with a working chamber of a semiconductor wafer fabrication process. 
17.	The data processing system of claim 10, wherein the target model is a deep learning model constituted by a neural network calculation mechanism. 
18.	(Currently Amended) The data processing system of claim 10, wherein the real-time information is processed by the receiver and the label processor and input to the target model, and the predictor obtains predicted information of a life limit of the target device. 
19.	A non-transitory computer readable medium stored with a program, which, when loaded into and executed by a computer, achieves the data processing method of claim 1. 

Allowable Subject Matter
Claims 1, 5-10, and 14-19 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:
	Huang discloses - a method and system for object detection and tracking. Spatio-temporal information for a foreground/background appearance module is updated, based on a new input image and the accumulated previous appearance information and foreground/background information module labeling information over time. Object detection is performed according to the new input image and the updated spatio-temporal information and transmitted previous information over time, based on the labeling result generated by the object detection. The information for the foreground/background appearance module is repeatedly updated until a convergent condition is reached. The produced labeling result from objection detection is considered as a new tracking measurement for further updating on a tracking prediction module. A final tracking result may be obtained through the updated tracking prediction module, which is determined by the current tracking measurement and the previous observed tracking results. The tracking object location at the next time is predicted. The returned predicted appearance information for the foreground/background object is used as the input for updating the foreground and background appearance module. The returned labeling information is used as the information over time for the object detection.
	Perez discloses - Employing target digitization may comprise surface extraction, identifying points in a point cloud, labeling surfaces, computing object properties, tracking changes in object properties over time, and increasing confidence in the object boundaries and identity as additional frames are captured. If the point cloud data includes an object, a model of the object may be generated. Feedback of the model associated with a particular object may be generated and provided real time to the user. Further, the model of the object may be tracked in response to any movement of the object in the physical space such that the model may be adjusted to mimic changes or movement of the object, or increase the fidelity of the target's characteristics
	Xia discloses - The machine learning device observes operating state data of the rotary table and operation history data of the rotary table as a state variable indicative of a current state of an environment, and acquires life data indicative of the life of the clamping mechanism as label data. In addition, the device uses the state variable that has been observed and the label data that has been acquired and learns the operating state data and the operation history data and the life data in association with each other.

	However, all cited prior arts of record fail to disclose in claims 1, 10, and 19, “… a label processor communicatively connected to the receiver and configured for processing the feature information into a label matrix, wherein a target model is established by an artificial intelligence training method based on the label matrix, and wherein the label processor processes the feature information by using a cumulative method and a principal component analysis method, the cumulative method converts the feature information before accumulation into a cumulative feature after accumulation, and the label processor obtains the label matrix by calculating the cumulative feature after accumulation according to the principal component analysis method and a min-max normalization method; and a predictor communicatively connected to the receiver and the label processor and configured for predicting a life limit of the target device via the target model after real-time information of the target device is captured, wherein a content of the target information is corresponding to a content of the real-time information.” Or similar limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 8493216 B2 - generating deportment and comportment cohorts. Digital sensor data associated with an individual is received. The digital sensor data comprises event metadata describing a set of events associated with the individual. The set of events comprises at least one of body language, facial expressions, vocalizations, and social interactions of the individual. In response to determining description data for the individual is available, the description data is retrieved. The description data comprises at least one of identification information, past history information, and current status information for the individual. A set of conduct analysis models based on the event metadata and the available description data is selected. The set of conduct analysis models process the event metadata describing the set of events associated with the individual to identify and interpret the set of events. The event metadata and the description data is analyzed in the set of conduct analysis models to form a deportment and comportment cohort. The deportment and comportment cohort comprises attributes identifying a demeanor and manner of the individual.
	US 20130051634 A1 - A digital canvas representation of an initial condition is produced. A set of real-time digital information is captured to form an unconstrained digital representation of the set of real-time digital information. A constraining digital mask based on the digital canvas representation of the initial condition is applied to the unconstrained digital representation of the set of real-time digital information to form a constrained digital representation of the set of real-time digital information. The constrained digital representation of the set of real-time data is stored, allowing an application program to use the constrained representation of the real-time data.
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642